 NORTHERN STATES BEEF, INC.Northern States Beef,Inc. and DistrictUnion No. 271of AmalgamatedMeat Cutters-and Butcher Work-men ofNorthAmerica,AFL-CIO and Arthur L:Morgan Union,Party in InterestNorthern States Beef,Inc. and DistrictUnion No. 271of Amalgamated Meat Cutters and Butcher Work-men ofNorthAmerica,AFL-CIO. Cases. 17-CA-6715 and 17-RC-7731October 13, 1976DECISION, ORDER, AND DIRECTIONBy CHAIRMAN MURPHY AND MEMBERS FANNING ANDPENELLOOn June 30, 1976, Administrative Law JudgeThomas E. Bracken issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and General Counselfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has, delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Northern States Beef,Inc.,Omaha, Nebraska, its officers, agents, succes-sors, and assigns, shall take the action set forth insaid recommended Order.DIRECTIONIt is hereby directed that the Regional Director forRegion 17 shall, pursuant to the Board's Rules andRegulations, within 10 days of this direction, openand count the ballots cast by Mike Rogers, ForrestHastings, Ervin Haynes,- James Kraus, and Ramonde Anda and thereafter cause to be served on theparties a revised tally of ballots including therein acount of the above ballots. Thereafter, in the eventthe results indicate that Petitioner has received a ma-jority of the votes cast, the Regional Director shall365certify the Amalgamated Meat Cutters Union as theexclusive bargaining representative.IT IS FURTHER DIRECTED that, in the event the resultsindicate that Petitioner has not obtained a majority,the Regional Director shall set the election aside andshall direct a second election.1The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge.It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard DryWall Products,Inc,91NLRB 544(1950), enfd 188F 2d 362 (C.A 3, 1951).We have carefullyexamined the record and find no basis for reversing his findings2 In the absence of exceptions,Chairman-Murphy adoptspro formatherecommendation of the Administrative Law Judge that the challenge to theballot of James Kraus be overruledDECISIONSTATEMENT OF THE CASETHOMAS E. BRACKEN, Administrative Law Judge: Thesecases were heard in Omaha, Nebraska, on December 15,16, and 17, 1975.' The complaint in Case 17-CA-6715 wasissued by the Acting Regional Director for Region 17 ofthe National Labor Relations Board (herein the Board) onOctober 28, based on a charge filed by District Union No.271 of Amalgamated Meat Cutters and Butcher Workmenof North America, AFL-CIO (herein the Union), on Au-gust 17 and amended on October 9. The complaint allegesthat Northern States Beef, Inc. (herein Respondent), termi-nated three employees in violation of Section 8(a)(1) and(3)of the Act. The complaint further alleges unlawful8(a)(1) conduct by threatening employees with closure ofthe plant, interrogating employees, threatening loss of wag-es, threatening by pointing out the futility of supporting theUnion, and promising increases in wages. In addition, thecomplaint alleged other 8(a)(1) violations, and 8(a)(2) vio-lations by the rendering of unlawful aid to the Arthur L.Morgan Union (herein Morgan. Union). In its answer, Re-spondent denied the commission of any unfair labor prac-tices.'On April 21, the Union filed a representation petition(Case 17-RC-7731). Pursuant to a Decision and Directionof Election, an election was held on August 8, in a unitcomprised of all production and maintenance employeesincluding breakers, boners, trimmers, packers, palletizers,maintenance, janitorial, and truckdrivers/loaders, exclud-ing all office clerical employees, professional employees,guards and supervisors as defined in the Act, all sales per-1Alf dates are in 1975 unless otherwise stated2 At the opening of the hearing, General Counsel amended par 6 of thecomplaint by deleting from the introductory clause thereof "and continuingto date," and by deleting "May 23" from par 6(a) Respondent, thereupon,amended its answer to par. 6, admitting that its supervisor/and or agent,Jim Sherron, on April 15, 16, and 18 had rendered unlawful aid to theMorgan Union by circulating authorization cards on behalf of Morgan, andadmitting that its, supervisor/and or agent Adolph Raska on April 17 hadposted a notice that the employees of Respondent were represented by theMorgan Union.226 NLRB No. 64 366DECISIONSOF NATIONALLABOR RELATIONS BOARDsonnel and all other employees. Of the 29 valid votescounted 14 were for and 15 were against the Union. Noballots were cast for the intervenor, Morgan Union. Sixballots were challenged and were sufficient in number toaffect the results of the election. Three of the six challengedballotswere those cast by the alleged discriminatees,named in the complaint. On November 3, the RegionalDirector issued an order directing a hearing on the objec-tions to the election and challenged ballots, and"consoli-dated the matter with the instant case. Except as noted,infra,the objections and the complaint allegations weresubstantially identical.Upon the entire record, including my careful observa-tion of the demeanor of the witnesses, and due consider-ation of the briefs filed on behalf of the General Counsel,Respondent, and the Union, I make the following:FINDINGS OF FACT1.JURISDICTIONThe Respondent, a corporation, is engaged in the break-ing and boning of carcass beef for wholesale sales from itsplant in Omaha, Nebraska, where it annually purchasesgoods and services valued in excess of $50,000 directlyfrom sources located outside the State, and it annually sellsproducts valued in excess of $50,000 directly to customerslocated outside the State. The complaint alleges, the an-swer admits, and I find that Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, the Respondent admits, and Ifind that the Union and the Morgan Union are labor orga-nizations within the meaning of Section 2(5) of the Act.3III.THE ALLEGED UNFAIR LABORPRACTICESA. IntroductionOn April 15, Respondent commenced the operation of ameatpacking plant featuring the breaking and boning ofbeef carcasses. Adolph Raska, the president and generalmanager, had designed and supervised the construction ofthe plant. Prior to its opening, Raska hired Marvin Hansonas plant superintendent, and Jim Sherron as the boningdepartment supervisor. Hanson had been associated withRaska for over 11 years in the meat packing industry, andSherron had 30 years' experience in the industry. In Marchand April, applications for employment were accepted, andRaska and Sherron selected between 125 and 150 individu-als for interviews; out of this group, 25 to 30 employeeswere hired as the original work force. ''Richard Jennum, district representative of the Union,3Respondent's answer originally pleaded lack of knowledge as to thestatus of the Morgan Union, but at the hearing Respondent admitted thattheMorgan Union was a labor organization within the meaning of Sec 2(5)of the Act.had watched the construction of Respondent's plant, andinitiated an organizational campaign by, having three of hismembers,Mike Rogers, Forrest Hastings, and ErvinHaynes, file applications for employment with Respon-dent.On April 15, the date of the plant opening, Rogerscommenced passing out union authorization cards given tohim by Jennum. Jennum also gave authorization cards toHastings and Haynes, who passed them out to employees,and returned the signed cards to him.B. The Arthur L. Morgan UnionOn the day of the plant opening, Sherron began circulat-ing authorization cards to Respondent's employees on be-half of the Morgan Union, and thereafter distributed themon April 16 and 18. On April 17, Raska posted a notice onRespondent's bulletin board that the employees of Respon-dent were represented by the Morgan Union. These factsare not in dispute as they were admitted by Respondent atthe opening of the hearing, as were the legal conclusionscontained in paragraph 6 of the complaint, that Respon-dent by those acts rendered unlawful aid, assistance, andsupport to the Morgan Union.Accordingly, I find that Respondent contributed unlaw-ful assistance and support to the Morgan Union by Sher-ron's circulating ofMorgan Union authorization cards,and by Raska posting a notice that the employees of Re-spondent were represented by the Morgan Union, and thatthis conduct reasonably tends to coerce employees in theexercise of their free choice in selecting a bargaining repre-sentative, in violation of Section 8(a)(1) and (2) of the Act.VernitronElectricalComponents, Inc.,221NLRB 464(1975);LeBoe Tire and Rubber Company, d/b/a MissionTire & Rubber Company,208 NLRB 84 (1974).C. CredibilityThis record is replete with credibility conflicts of thewho-said-what-to-whom variety. In most instances I haveindicated my resolution of them in the sections which fol-low the review of the particular incident. However, Fore-man Sherron is involved in so many incidents that theproblem of his credibility is pivotal in this case. Thus, amore extensive discussion of my reasons for discreditinghim is in order at this point.Sherron was a garrulous, unresponsive, rambling, eva-sive witness, whose testimony was replete with contradic-tions and fabrications. On direct examination he deniedthat he had passed out Morgan Union cards to employeesof Respondent, admitting only that he passed out cards,the origin of 'which he did not know. When pressed oncross-examination, he answered as follows:Q. (Mr. Weinberg) And you say you did not knowif they were Arthur L. Morgan cards?A. They could have beenbaseball cards.It was justno concern to me. [Emphasis supplied.]Q. So your testimony is that you did not pass any° The Morgan Union was named as a party of interest in the complaint,but no appearance was entered at the hearing on its behalf It did appear onthe ballot on election day, August 8, but received no votes NORTHERN STATES BEEF, INC.367cards that you knew to be Arthur L. Morgan cardsout, is that right?A- That I exactly knew that those were-I readthem and hand them someplace? Not really, no. Ididn't care.When reminded by counsel for the Charging Party thatRespondent's counsel had admitted on the record thatSherron had circulated Morgan Union authorization cardsin April, Sherron admitted that he knew that, but still in-sisted that he had not read the cards. When asked why hewould pass out such cards, he responded "I go down thestreet here. Somebody hands me some cards and says passsome of these out, will you."Sherron's demeanor on the stand was that of a self-as-sured schemer, who was willing to give lip service to theSection 7 rights of the employees, but who would carry outevery wish of his employer to suppress those rights. I havediscredited him whenever his testimony is in conflict withthat of another witness, except for the following two inci-dents.Jimmy Barry, a witness for the General Counsel, com-menced working on the breaking table of Respondent onopening day, April 15. He testified both on direct andcross-examination that, on the morning of April 17, he hadthe following conversation with Sherron: "I asked Mt.Sherron, where was Mike Rogers, and he stated to me thathe might be fired because there was a smart guy that theyhad to let go and a few others, to make it look good."Sherron admitted that he had had a conversation with Bar-ry at his table, and that when Barry had asked him whereMike Rogers was, Sherron replied, "I don't know where heisat," and that was the extent of the conversation. Oncross-examination, Barry admitted that he had a clear viewof the breaking table, which was about 15 feet from hisstation, yet he did not see' Rogers after April 17. SinceRogers worked all of April 21 and part of April 22 at thebreaking table, Barry would necessarily have seen him, yethe denied doing so. It is possible that Barry has his datesmixed up, and that he questioned' Sherron as to Rogers'whereabouts after Rogers' last day of work, April 22. How-ever, Barry was so firm in insisting that the conversationoccurred on April 17, that I' am unable to credit his testi-mony on this incident.5Ronald Jones testified on behalf of General Counsel.Jones, a parolee on a work-release program, and a nephewof Sherron, rode with him to and from work after beinghired in May. Jones testified that on May 27, going homeafter work, Sherron was telling the passengers "how theyhad let some of the union leaders go because of their unionactivities" and "'they were going to let more go if I couldkind of mingle around and find out some of their leaders."On cross-examination Jones testified that in the rides toand from work, from the time of his hiring until the day ofthe election, each and every day all Sherron ever talkedabout was the Union. Sherron admitted that there wassome talk about the Union, but also testified that they5Rogers also testified as to overhearing part of this conversation on April17 as he walked up behind Barry and SherronThiswas the only time intestifying that Rogers was uncertain and ill at ease,and I do not credit hisaccount of this incidenttalked about women, and "about anything that guys driv-ing home would be talking about."Jones did not impress me as being a reliable witness. It isinconceivable that in 2-1/2 months of a twice-a-day car-pool, that no other subject' was ever discussed exceptunions. Jones had been laid off in September and terminat-ed in November because of a back problem, and Respon-dent had refused to rehire him thereafter, despite his fre-quent requests. I do not credit his testimony.D. The Discharge of Rogers1.Background and General Counsel's caseOn March 10, Mike Rogers filed an application for em-ployment with Respondent as a boner, setting forth in theformer employer's section that he had 2-1/2 years' experi-ence as a boner at a packing plant in the same area. In thereference section, he listed as one of his three personal ref-erences Richard Jennum, "Business Rep for AmalgamatedMeat Cutters."On Tuesday, April 15, the day the plant opened, Rogersstarted as a boner on the boning table, removing meatfrom ribs. At noon, he commenced passing out authoriza-tion cards for the Union in the plant lunchroom to anyemployee who would take one. For the next few days hecontinued to pass out authorization cards in the lunchroomand after work, on the parking lot.Rogers testified that on Wednesday or Thursday, April16 or 17, he went into the lunchroom with another employ-ee and sat down, when Raska came in and asked him whathe was doing counting timecards. Rogers told him that hewas not counting them, but trying to find his card, so as tomark it for easy identification when punching out. Rogersquoted Raska as saying, "Buddy, you better stick to yourwork on company time and do your organizing on yourown time." 6On the morning of April 17, Rogers saw on the companybulletin board a notice signed by President Raska that theMorgan Union would be the employees' representative forwages, hours, and working conditions. On the way back tohis work station, Rogers questioned his foreman, Sherron,about the contents of this notice, and was told by Sherronthat he had no choice as to choosing a representative. Fi-nally,Rogers testified that the - conversation ended withSherron telling him that "Mr. Raska had closed the plantat St. Paul, Minnesota, on account of Amalgamated MeatCutters Union and if worse come to worse he would closethis one."Approximately 1 hour later, Superintendent Hansoncame to Rogers and asked Rogers if he had any experiencelugging (unloading quarters of beef from trucks to the cool-er).Rogers told him he did not, but Hanson said he wasshorthanded, and asked Rogers if he would try, and Rogersagreed. That afternoon, or the afternoon of the next day,while working in the cooler, Rogers slipped and fell, injur-ing his leg, and was taken to the Company's clinic by Re-spondent's office manager, Don Cohoy, for medical treat-sRaska agreed that Rogers' testimony about this incident was correct,but placed the event on the first or second day of the plant's operation.April 15 or 16 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeat. On Monday, April 21, Rogers returned to work, toldHanson his knee was bothering him, and Hanson then as-signed him to the breaking table. At the breaking table,Rogers was assigned the job of "dropping shanks," de-scribed by Foreman Sherron as cutting the front leg fromthe halved quarter of beef. This work required Rogers to beon his feet and involved some movement of his body, al-though not as much as when unloading trailers. He contin-ued working at the breaking, table on Tuesday, but foundthe work too much for his injured leg, and in the afternoonHanson allowed him to go home. Nothing was said to himby anyone as to his status as an employee. This was the lastday worked by Rogers in this period.In the following week I Rogers went to the plant to in-form Raska that he would be off the remainder of theweek, and would be ready to return to work the followingweek. Raska informed him that he was no longer needed,that he was terminated.Rogers testified that he did not recall Sherron or Hansonwarning him about his boning, but that he did recall on thefirst day that Raska had brought one of his rib bones backto him, and told him to break the back chime bones.2.Respondent's defenseShortly after Rogers submitted his application for em-ployment, Raska had a personal interview with him, anddecided to hire him as a boner because of his experience.Raska had noticed on the application the name of the busi-ness representative of the Union as a reference.However, from the first day of work, Rogers failed toperform his work properly. Sherron testified that on thefirst day he took some meat back to Rogers and threw it onhis table and said, "What's the matter," to which Rogersreplied, "I don't know," and Sherron told him to "Look atyour meat. You know what's the matter." Sherron testifiedthat he told Hanson the next day that he did not thinkRogers would make it. Hanson testified that he observedRogers boning and did not think he was performing ade-quately. On the second or third day of operation, Hansonfound himself short of help on the loading dock; it was atthat time that he asked Rogers to unload trucks. Raskasummed up Rogers' work performance by testifying thathis performance as a rib boner was poor, and that his per-formance in unloading trucks and on the breaking tablewas "inadequate." At the time of discharge Raska in-formed Rogers that "It is not because of your union activi-ty for which we are terminating you. It is because we arecutting the gang of people that are not working out." Ras-ka stated that this group consisted of seven, eight, or nineindividuals. These other terminated employees were notidentified, nor were any business records offered to sup-port this testimony.3.ConclusionsIt is my opinion and I find that Rogers was dischargedfor engaging in union activity, and that the grounds ad-7On May 1, according to Raskavanced for his termination are a pretext to mask the truereason. In arriving at this ultimate finding, I have relied onthe entire record and the following subsidiary facts, whichI hereby find as facts,(a)Rogers was the original in-plant organizer, and themost prominent in the movement to organize Respondent'semployees. This of course does not shield him from beingdischarged for cause, as stated in Respondent's brief. Butdismissing an outstanding. proponent of a union oftentends to discourage other employees from becoming inter-ested in a union.N.L.R.B. v. Longhorn Transfer Service,Inc.346 F.2d 1003, 1006 (C.A. 5, 1965).(b)Respondent was aware of Rogers' union activityfrom the first or second date of his employment when Ras-ka saw him checking timecards in the lunchroom and toldhim to do his organizing on his own time. Raska himselfadmitted that he knew Rogers was a union organizer"Through observation and hearsay and hunch."(c)Respondent entertained union animus. PresidentRaska's admitted posting of a notice on the company bul-letin board on April 17 that the Morgan Union representedthe employees of Respondent was an expression of anti-Amalgamated Union hostility in an open and notoriousmanner. There is not a scintilla of evidence, nor did Re-spondent claim, that at the time of the posting of the noticeany employees had designated the Morgan Union to betheir collective-bargaining representative. A basic purposeof the Act is to allow employees to select their bargainingrepresentative free of employer influence. When Raska putup that notice he was flouting the law and putting his em-ployees on notice of his complete hostility towards theAmalgamated Union. Sherron's threat to Rogers that Re-spondent would close the plant down if the Union got inwas also a clear expression of antiunion hostility. Thisthreat and others will be reviewed in detail hereinafter.Respondent contends in his brief that "The very factthatMike Rogers was hired demonstrates a lack of anti-union animus on the part of the Employer." If we acceptthis argument,arguendo,itwould only prove that Respon-dent had no union animus at the time of hiring Rogers.Raska's conduct after the opening of the plant clearly setsforth his union hostility. Patently, union hostility in itself isinadequate to prove that Rogers was discriminatorily dis-charged(N.L.R.B. v. Harry F. Berggren & Sons, Inc.406F.2d 239, 246 (C.A. 8, 1969), cert. denied 396 U.S. 823), butit is a factor which may be appraised in determining thetrue reasons prompting or inducing a discharge.(d)Respondent's stated reasons for discharge do notstand scrutiny. Rogers was of impressive physical stature,his application form listing his height at 6 feet 4, inches, hisweight at 240 pounds, and his age at 29. He had had 2-1/2years' experience as a boner at an adjacent area meat pack-ing plant. After a review of these credentials and a personalinterview, he had been hired by Raska.Rogers also impressed me with his straightforward testi-mony, sincerity, and-prompt to-the-point responses bothon direct and cross-examination, and I credit his testimonygenerally.He was doubtful about some dates, but so wasRaska, Sherron, and Superintendent Hanson. Respondentproduced no records to verify dates, and neither Raska norHanson knew whether Rogers worked on the boning table NORTHERN STATES BEEF, INC.1-1/2 or 2-1/2 days, before being transferred to the un-loading of quarters of beef from trucks to the cooler. Ineither version, he was given a very short period of time tojudge his ability as a boner. The company officials empha-sized throughout the hearing that all employees were hiredunder a 30-working-day probationary period. Certainly,the 30-day period must have some relationship to the aver-age amount of time that it requires for Respondent tomake a reasonable judgment on the capabilities of its em-ployees. Their claim that, after 1-1/2 or 2-1/2 days' obser-vation of Rogers, he could not make it clashes with their30-day probationary period, and would make it a nullity.Rogers was actually placed on the loading dock by Han-son as Hanson was short of help to unload meat trucks. IfHanson had not been short of unloading help, the infer-ence is clear that Rogers would not have been taken fromthe boning table. It is not in dispute that Rogers slippedand injured his leg on the first or second day he workedunloading quarters of beef,' and that this injury requiredthat he be taken to the Company's clinic. Respondent in itsbrief contends that Rogers performed poorly on the coolerloading dock. The only basis for this allegation was testi-mony of Rogers that, after he and one other employee hadunloaded two loads of cattle, something was said by anunidentified party "that we were too slow." Rogers' de-fense was that there were only two of them unloading thebeef. There is nothing in the record to show the number ofemployees that constitutes a regular crew of unloaders. Ido not find that the evidence supports the allegation thatRogers performed poorly on the cooler loading dock.(e)When Rogers returned to work on Monday, April21, he told Hanson that "his knee was bothering him," soHanson put him on the rolling table. Hanson admitted re-luctantly that Rogers got his permission to leave, when heleft before the conclusion of his second day on the rollingtable, and that Rogers' leg was bothering him. When Raskanext saw Rogers over a week later, Rogers was walkingwith a cane, and was still unable to come in and work. Itcannot be contended that Rogers had a reasonable trialperiod on the rolling table.At Raska's discharge interview with Rogers he told Rog-ers that they were cutting seven, eight, or nine other indi-viduals, who were also not working out. These other termi-nated employees were not mdentified, nor were anybusiness records offered to support this testimony. Onewould expect that to bolster such a contention Respondentwould have offered its business records in evidence. How-ever, without explanation, Respondent did not do this. Itsfailure to do so leaves me to believe that its records wouldnot have home out its claim in this respect.9(f)Finally, it is not essential, in order to find Rogers'discharge to be discriminatory, that it resulted solely fromhis union activity. It is sufficient to find such discrimina-tion, notwithstanding that a valid cause may have existedfor his termination, if al substantial or motivating groundfor his discharge was his union activity.N,L.R.B. v. Whitin8 The date of injury, April 17, a Thursday, was agreed to by all9 "A litigant's unexplained failure to offer material evidence warrants theinference that, if headduced the evidence, it could not support his posi-tion "Bechtel Corporation,141 NLRB 844, 852 (1963).369Machine Works,204 F.2d883, 885(C.A. 1, 1953);N.L.R.B.v.Lexington Chair Company,361 F.283, 295 (C.A. 4, 1966).I find that a substantial or motivating reason resulting inhis dismissal was his unionactivity,and the said "unionactivityweighed moreheavily inthe decision to fire himthan did dissatisfactionwithhis performance.WhitinMa-chineWorks, supraat 885.E. The Discharge of Hastings1.Background and General Counsel's casePrior to coming to work for Respondent, Hastings hadhad 9 years' experience as a boner at various packingplants.When he started to work as a boner at Respondent,he knew his foreman, Jim Sherron, from working with himat the Mid-Continent plant in Omaha.On his second day of employment, April 16, Hastingscommenced passing out union authorization cards to otheremployees at lunchtime and after work. One day, whilepassing out cards in the lunchroom, he saw Sherron stand-ing about 3 to 5 feet away from him, but Sherron did notsay anything.On April 18 while in the lunchroom with other employ-ees, Sherron walked up to Hastings and asked him if hewanted to sign a union card. When Hastings asked if it wasan Amalgamated Union card Sherron told him no, it wasan Arthur L. Morgan card. Upon telling Sherron he wouldnot sign unless it was an Amalgamated Union card, Hast-ings testified as follows: "he went on to say that Mr. Raskahad a plant in Minneapolis, St Paul and he closed it onaccount of Amalgamated Meat Cutters Union. And, ifAmalgamated tried to come into Northern States Beef thathe would close it also."Hastings lived in Bartlett, Iowa, a distance of about 30-35 miles from the plant, with an average driving time of 45minutes. On May 9, Hastings was driving on Interstate 29so as to report to work at 6:30 a.m. when his car brokedown. He tried to fix his car but was unsuccessful. Hehitched a ride back home, and borrowed a friend's car. Hethen drove to the plant, arriving between 8:30 and 9 a.m.10He went in and talked to a man'he described as the person-nelmanager, but whose actual title was office manager,Don Cohoy. Hastings informed him about his car breakingdown:And, I asked him if it would be O.K. if I picked up mycheck and go home and try to get my car fixed towhere I could have it for Monday at work. And, hesaid O.K. So, I went into the lunch room, and JimSherron was in the lunch room-plant supervisor, andI told him what had happened. And, I told him I wasgoing to go home and fix my car. He said O.K., so Iwent home and proceeded to fix my car.On the following Monday, Hastings reported for work atthe regular time and was told by Raska that he was nolonger needed.10Hastings admitted that he was aware of a company rule stating thatanyone who was late and failed to call in was subject to immediate dis-chargeHowever, he stated he wanted to get to the plant and notify them,and also get his check so that he could have his car repaired 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Hastings, on April 21 and 22, Sherron onone day, and Superintendent Hanson on the next day, hadeach told him that Raska has said "if he had ten men likeme, he would lay off the rest of the men." Hastings had notmissed any work prior to May 9, and had never been late.2.Respondent's defenseRespondent in its brief states: "The sole reason for Hast-ings' termination was his failure to report for work on May9, 1975 and, more importantly, his refusal to work whenrequested when he finally did appear on that date."Don Cohoy, office manager of Respondent, was in hisoffice that morning when Hastings came in and Cohoydescribed what happened as follows: "Forrest wanted hispaycheck and said something about not working that dayand I think I asked him why he wasn't going to work. Hesaid he had to go get his car fixed. I said, well, you bettertalk to somebody. I said talk to Jim Sherron." Cohoy didnot think that Hastings was dressed as packers dress forwork, and estimated the time to be about 11 a.m. Hastingsdid go out in the plant where he met Sherron; Sherrondescribed what happened as follows:Iwent to my locker to get a knife out and I was on myway back to the boning room and Forrest camethrough the door. I said, "O.K., man I'm glad to seeyou. Get your apron on. Let's go. I need you." So hesaid "No, baby, I can't do that." I said, "Why?" Hesaid "I broke down out here on the interstate. I needto get my car." I said, "O.K., man you can get thattonight or something." He said, "No, I've got to getmy car off the interstate so I can have it pulled in youknow, the garages aren't open tomorrow. I've got toget that car fixed so I can have something to driveback and forth to work in next work."3.ConclusionsUpon the entire record and the facts recited in this sub-section, it is my conclusion, and I find, that Hastings wasdischarged for engaging in the union activity of passing outauthorization cards, and that the reason given by Respon-dent, failure to report for work and refusal to work whenrequested, is a pretext to disguise the real reason.(a)With Rogers he was the leading proponent of theUnion at Respondent's packing plant, and devoted timeduring his lunch breaks and after work for the Union'scause among Respondent's employees.(b)Respondent had actual knowledge of his activity onbehalf of the Union. Hastings' testimony that Sherron wasstanding about 3 to 5 feet away, while he passed out unioncards in the lunchroom, was uncontradicted and I credit it.Hastings testified in a direct, conscientious manner, with-out evasion, on both direct and cross-examination, and Icredit his testimony.(c)As found elsewhere herein, Respondent entertainedunion hostility.(d)Respondent's reason for discharge does not with-stand examination. When Hastings came into Cohoy's of-fice on the morning of May 9, he had every right to assumethat he was talking to an official of, the Company. Cohoyand his clerical assistant were the total office force of Re-spondent. In fact Cohoy had hired that assistant, thus exer-cising one of the foremost powers of a supervisor, as setforth in Section 2(11) of the Act. Cohoy admitted thatsome production employees had reported to him when theywere late for work, and that some production employeeshad come in to get paychecks and have questions answeredby him.Both Hastings and Cohoy agree that, in the office con-versation, Hastings informed Cohoy that (1) he wanted hispaycheck, and (2) he wanted to go home, and get his carfixed.When Cohoy gave him his paycheck, Hastings as-sumed that his request of Cohoy was granted in both re-spects. Cohoy was a man with years of experience in officemanagement, and all he had to do to deny Hastings' re-quests was to hold Hastings' paycheck until the end of theday. This he did not do.Cohoy was an unimpressive witness who appeared to betailoring his answers to fit the cause of Respondent. Hetestified that Hastings was dressed neatly when he cameinto his office, and not like a packer usually dressed. Sher-ron saw nothing unusual in Hastings' dress, as Sherron tes-tified that when he saw Hastings he told him to put hisapron on.When Sherron stated his version of his conversation withHastings, he did not in any way indicate that he orderedHastings to stay that day. Respondent's counsel then triedto pin him down by asking if he asked Hastings "specifical-ly to stay that Friday." Sherron equivocated and said:"Any time I have to go on somebody's job to stay there forfive hours and they walk through the door, you better be-lieve I'm going to try to get them on their job."However, the record is clear that Sherron never warnedHastings that he would be subject to discipline or dischargeif he did not stay and work the rest of the day. Hastingshad been given his paycheck to go home and have his carrepaired, and he left the plant to carry out this object, with-out any ultimatum from Sherron as to the consequences ofhis act.The pretextual nature of Hastings' discharge is furtheremphasized by Raska's various statements in regard toHastings' ability as a boner. On August 8 Raska gave anaffidavit to Board Agent Murphy, in which he stated thatHastings was terminated in part because his work was un-satisfactory." At the hearing on direct examination whenasked if Sherron's work was satisfactory he replied "Yes,there is no argument there." On cross-examination whenasked if he had ever told Hanson or Sherron that if he had10 employees like Hastings he could let the rest of the workforce go, he replied "It might be an exaggeration, but ba-sically the man was a good worker."Thus when Raska made his affidavit he thought it neces-sary to shore up the reason for the discharge of Hastings,by adding the reason of poor work performance, when hehimself knew Hastings was a good worker, if not his bestworker.iRaska testified that the affidavit he gave was not necessarily correct, asitwas given in a hurry after the election However, he did admit that hesigned this statement and took an oath that the- contents were true andcorrect. NORTHERN STATES BEEF, INC.Superintendent Hanson testified that Hastings was agood boner. He also admitted that one of Respondent'sbiggest problems was that they could not get enough bon-erswithin the first 30 days of the plant opening to getproduction to capacity. When faced with this incongruity,Hanson replied defensively that he did not terminate Hast-ings.(e)Notwithstanding that lawful cause may have existedto discharge Hastings, such discharge will be found to bediscriminatory, if the motivating or substantial reason washis unionN.L.R.B. v. Murray-Ohio Manufacturing Compa-ny358 F.2d 948, 950 (C.A. 6, 1966). This consequenceflows from the rule that such union activity need not be thesole cause for terminating him. I find that the motivatingor substantial reason for dismissing Hastings was his unionactivity even though it may not have been the sole reason.F. The Discharge of Haynes1.Background and General Counsel's caseHaynes testified that he started to work on April 21 as achuck boner. Previously, he had had 7 or 8 years' experi-ence as a boner, working for various area meat packingplants, includingMid-America Meats and Mid-ContinentMeats. Haynes had worked with Sherron at these twoplants.On his first day of work, Haynes passed out union au-thorization cards in the lunchroom, and continued to do sountil the date of termination. He did not observe any su-pervisor watching him as he passed out cards. Also, on hisfirst day, Sherron approached him at his working stationon the production line, gave him a Morgan Union card,and asked him to sign it, saying that he was a steward fortheMorgan Union. Haynes refused to sign the card,whereupon Sherron told him that "there will be no Amal-gamated Union in here. That Mr. Raska would close theplant." Sherron denied that he asked Haynes to sign aMorgan card, or that he said Raska would close the plant,I do not credit Sherron as previously set forth. Haynes wasa sincere, uneducated witness who impressed me that hewas striving to tell the truth as he remembered it, and Icredit his testimony.Haynes admitted that he was warned about the qualityof his work one time by Raska, when a dirty bone t wentdown the chute, and Raska brought it back to him and said"buddy, you either get this or get out." Haynes also admit-ted in the second week he worked at Respondent, Sherronhad been pressing him on production, and asked him if hehad any unemployment forms at home. Haynes testifiedthat he knew what Sherron was, talking about: "He wasgoing to put me out the door unless I tightened up."At quitting time on May 2, Haynes was told by Raskathat his services were no longer needed, and when he askedfor the reason for his discharge, he was told by Raska thathe didn't need any reason.12Defined by Raska as meaning a man is not getting the meat off thebone3712.Respondent's defenseAll three supervisors of the Respondent criticizedHaynes' work as a boner, both as to the quality and thequantity. Sherron testified that he warned Haynes abouthis production almost daily and that, although he spent alot of time trying to teach him proper boning techniques,Haynes failed to improve. Superintendent Hanson testifiedthat he personally warned Haynes five or six times aboutdirty bones.Raska testified that he put Haynes working as a chuckboner, because that is what he claimed to have experiencein.However, from his observation of Haynes his boneswere dirty.3.ConclusionsOn the entire record in this case and the subsidiary factsfound below in this subsection, I find that Haynes wasdischarged for engaging in the prounion activity of passingout union authorization cards, and that the reason stated inRespondent's brief "for failing to meet production" is apretext to disguise the real reason.(a)Haynes was not the most active union promoter, buthe was one of the team of three men that Union Represen-tative Jennum requested to seek jobs in the plants so as toorganize the employees, and he had been on the in-plantorganizing team.(b)While there in no direct evidence that Respondentwas aware of Haynes passing out union authorizationcards in the lunchroom, I find upon the record as a wholethat Respondent did have such knowledge. Although Sher-ron testified that he never saw Haynes pass out cards, healso testified that in the cafeteria where he ate, "It seemedlike everybody was handing out some kind of a card." It isreasonable to infer and I draw the inference that Hayneswas one of those people that he described as everybody,and that the cards he was handing out were union cards.Additionally, I attribute such knowledge to the Respon-dent under the small plant rule, which I find operative inthis case.Angwell Curtain Company, Inc v. N.L.R B.,192F.2d 889 (C.A. 7, 1951). Respondent only had 30 to 35employees working in a new plant designed by the presi-dent. Raska, Hanson, and Sherron constituted a very tight-ly knit corps of supervisors, who moved about the plant,constantly observing the employees and in the normalcourse of events, Respondent must have noticed Haynes'activity.Kim, Sales, Ltd.,223 NLRB 1212 (1976);BallardMotors, Inc,179 NLRB 300, 307 (1969).(c)Respondent entertained union hostility as previouslyset forth.(d)Respondent's stated reason for discharge does notwithstand scrutiny. Sherron had worked with Haynes atbothMid-American Meats and at Mid-Continent Meatsprior to their working together at Respondent's plant. Sher-ron admitted that he requested Raska to hire Haynes, buttried to soften the effect of this admission by stating it wasbecause "some of the other guys that had worked there atMid-American Meats that were working for us" had askedhim to give Haynes a chance. When Sherron had workedwith Haynes at Mid-American and Mid-Continent Meats 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe undoubtedly knew whether Haynes was a competentboner or not. From my observation of Sherron, he was notthe type of man to do anybody a favor, and his actions inasking Raska to hire Haynes speaks out loudly and clearly,that he considered Haynes a competent boner. Sherron, asa new foreman for a new employer, was not going to jeop-ardize his job and recommend that the boss hire an incom-petent boner.Haynes was not the incompetent boner that he wasmade out to be by Respondent's witnesses. When Hansonwas asked flatly by Respondent's counsel, "What was his[Haynes] performance like while you were watching him,"the superintendent replied, "It was good while you werewatching him." It is true that Hanson then added that"The minute you turned your back-he'd throw a dirtybone." For Haynes' work to be rated good while beingwatched, means that Haynes was a knowledgeable, compe-tent boner. Clearly an inexperienced and incompetent em-ployee who did not know how to bone could not put on agood performance dust because he was being watched. Heeither knew how to bone, or he did not know how to bone,watched or unwatched, and Hanson's words characterizedhim as a good boner.Raska testified that some other employees were termi-nated on the same day as Haynes, just as he testified thatsome other employees were terminated on the day Rogerswas discharged. The other two supervisors also testified, ingeneralizations, that they had terminated a number of em-ployees because of their unsatisfactory job performance.However, not one single business record was placed in evi-dence by Respondent to support such testimony. WhileRaska was testifying about Haynes' discharge he statedthat he has a list of employees who had been terminated orwho quit, during the month of May. When Respondent'scounsel sought to introduce this list of employees asRespondent's Exhibit 1, General Counsel objected, and Ireserved my ruling until Respondent submitted the sup-porting records for examination. Although Respondentagreed to supply these documents, this was not done, and,later in the hearing, Respondent's Exhibit 1 was with-drawn. Its failure to do so raised the inference that thebusiness records of Respondent would not support whatwas set forth in Respondent's Exhibit 1, described by Ras-ka as a list of other employees laid off with Haynes.CalipDairies, Inc. and Cosmopolitan Ice Cream Co., Inc.,204NLRB 257, 263 (1973). Or, as the Supreme Court expressedthis principle inInterstate Circuit v. United States,306 U.S.208, 220, "The production of weak evidence when strong isavailable can lead only to the conclusion that the strongwould have been adverse." Based on the available evidencein this case, the only employees terminated by Respondentin its first 3 weeks of operation were the three union in-plant organizers.Again we have the matter of Respondent's stated policyof having a 30-working day probationary period. AlthoughSherron thought that Haynes started on April 16, andHaynes thought he started on April 21, in either event hisworking period was far less than the Respondent's proba-tionary period.(e)And, of course, as more fully set forth in section III,D, 3,f, supra,it is no defense that both lawful and unlawfulconsiderations entered into the decision to terminateHaynes. Since I find that a substantial or motivating rea-son for discharging him was his union activity, such dis-charge may not be justified on the ground that legal causealso played a part in the decision to dismiss him.G. Rules of Law Applicable to All of the Union DischargesI recognize and have adhered to the rule that an employ-er may terminate an employee for any reason good, bad, orindifferent, without running afoul of the Act, provided heis not motivated by unlawful considerations. Also, I recog-nize and have adhered to the rule that I may not questionthe severity of discipline imposed by Respondent, as thepenalty imposed for infractions of working requirementsmay not be reviewed by me. The principle that the burdenof proof to establish the allegations of the complaint re-mains with the General Counsel has been recognized byme. In accordance with these rules, I have found each dis-charge to be discriminatory and a violation of Section8(a)(3) and (1) of the Act.H. Interference, Restraint, and Coercion1.Threats to close the plantFive different witnesses testified that Foreman Sherronadvised employees, in effect, that if the AmalgamatedMeat Cutters Union became the collective-bargaining' rep-resentative of Respondent's employees, Raska (the found-er, president, and general manager), would close the plant.Thus, Rogers testified that, on April 17, Sherron stated tohim that "Mr. Raska had closed the plant at St. Paul, Min-nesota, on account of Amalgamated Meat Cutters Unionand if worse come to worse he would close this one." Ac-cording to Hastings, on April 18, Sherron told him "thatMr. Raska had a plant in Minneapolis, St. Paul and heclosed it on account of Amalgamated Meat Cutters Union.And, if Amalgamated tried to come into Northern StatesBeef, that he would close it also." In a similar vein, Haynestestified that, on April 21, Sherron told him "there will beno Amalgamated Union in here. That Mr. Raska wouldclose the plant."Sherron denied that he told anyone that the plant wouldclose if the "Mest Cutters" got in. He did admit, however,that he was asked numerous times if the plant would closeshould the Meat Cutters come in. When asked what he saidin response to this question, this compulsive talker incredi-bly replied, "I do not know."I have credited Rogers', Hastings', and Haynes' testimo-ny in these three incidents, and I do not credit Sherron'sdenials. In the two instances of threats to Hastings andHaynes, he had first attempted to get them to sign MorganUnion cards. When he found himself rebuffed, he thenfollowed up with the threats of plant closure. The threat hemade to Rogers was preceded by Sherron's warning to himthat he had no choice in choosing a representative, that theMorgan Union was the employees' representative. Respon-dent admitted on the record that Sherron circulated Mor-gan Union cards on April 15, 16, and 18. In this generalperiod of time, he also -talked to Rogers, Hastings, and NORTHERN STATES BEEF, INC.Haynes and, as garrulous as he is and as loyal as he is toRespondent, the inference is clear that, when turned downby these three union loyalists, he countered with the threatof plant closing, in violation of Section 8(a)(1) of the Act.Leroy Nelson:Nelson, a boner, testified that on or aboutJune 26, about 7 a.m., he was in the lunchroom waiting tofind out whether he was going to work or not, when Sher-ron came up to him. Nelson asked him if he was going towork, and Sherron told him "that Amalgamated and Mor-gan Union were having an election." Nelson then testified:"He told me if the Union got in that this plant would shutdown." Sherron denied any such threat.Nelson was a very timid unimpressive witness, who wasnot sure about any concrete fact, except the words he attri-buted to Sherron. Nelson first testified that he was hired onJune 26, then June 27. Later he stated he was hired on aMonday or a Tuesday. Neither the Monday or Tuesdaypreceding or succeeding either of these dates was June 26or 27. Nor did he remember his last day worked.When asked what was unique about June 26 that hewould remember that date he testified "O.K., for the sim-ple fact that it was the week before they were going to belaid off." Actually the layoff due to the plant being closeddown was from July 14 to 20. Nelson also testified that hesaw the notice of election posted 2 weeks before the elec-tion. Raska's testimony was uncontroverted that he postedthe notice 3 days before the election. Under the circum-stances, I find Nelson an unreliable witness and do notcredit his testimony as to threats of plant shut down, andshall recommend that this portion of the complaint basedon this testimony be dismissed.Maxine Calloway:Calloway went to work for Respon-dent on May 5 as a beef trimmer. In mid-July, while athome due to the plant being closed down for the week ofJuly 14, she received a telephone call from Sherron. Sher-ron informed her that she would receive a 25-cent-per-hourraise when she returned to work, with no reason given forthe increase. He also asked her if she liked working, at theplant, and she replied yes, and when he asked if shethought the Company had been good to her she also re-plied yes. He then went on to say "that if AmalgamatedMeat Cutters Union got in the Plant Mr. Raska wouldclose the doors."Sherron remembered that he had called Calloway aboutthe wage increase, but denied that he made any threatabout the plant being closed if the Union got in.I credit Calloway's testimony that Sherron did say theplant would be closed if the Union got in. I found Callo-way to be a completely frank, forthright, and truthful wit-ness. She also testified, against, Respondent while still in itsemploy, further supporting her credibility.2. InterrogationsJim Barry:Barry testified that on April 17, during hisconversation with Sherron about Mike Rogers, "He askedme, had I signed a union card." Barry did not give him ananswer. Since I have previously discredited Barry's testi-mony, I shall recommend that this portion of the complaintbe dismissed.Maxine Calloway:On the afternoon of August 7, the day373before the election, Calloway testified that Sherron ap-proached her on the production line and asked her if shehad gone to the union meeting the day before, to which shereplied yes. He also wanted to know how many Mexicanswere there and she told him quite a few, but that Ramon deAnda, who worked beside her was not. She continued totestify as follows:Then he asked me how many off the line, off my linewas there and I looked around and I told him I couldnot remember how many. Then he asked me howmany off the other line and I told him I could notremember how many off of that line. Then that iswhen I told him I was not going to answer any morequestions, if he wanted to know he should have goneto the meeting.Sherron admitted talking to Calloway on August 7, butdenied asking her who went to the union meeting. Accord-ing to Sherron, on August 7 he told Calloway that Respon-dent was having a party that night at Johnny's Cafe. Thenon the morning of August 8, she arrived later for work andproceeded to tell him that she had a hangover from thenight before. That, as people came out of Respondent'sparty, "the union was grabbing them and taking them backin the other room up there and buying us drinks up there.""Sherron stated that he was "shocked," that he "had notheard of any such thing as a union doing this." He-thenadmitted that he "tried to get around to what she was talk-ing about, who was back there."Calloway was a credible witness and I have credited heraccount. Sherron's admission that he tried to find out whowas there points squarely to his interrogating Callowayabout the union meeting. I find that, by Sherron's ques-tioning of Calloway as to whether she attended the unionmeeting, and to what employees attended the meeting,caused the Respondent to violate Section 8(a)(1) of theAct. It is well settled that interrogation that seeks to placean employee in the position of acting as an informer re-garding the union activity of her fellow employees is coer-cive.Abex Corporatton-Engineered Products Division162NLRB 328 (1966).3.The wageincreaseThe complaint alleges that Respondent, through Sher-ron, while the Union's election petition was pending, didpromise employees an increase in wages to cause them toabandon support for the Union. Evidence was presented asto one employee, Maxine Calloway.There is no doubt that Sherron telephoned Calloway athome and informed her that she was going to receive a25-cent-per-hour wage increase. Her testimony is uncontra-dicted that, in the same phone call, Sherron asked her ifshe liked working in the plant, and if she thought that thiscompany had been good to her, and I credit it.Sherron testified that he made the call on the Saturdayof the week in which the plant was closed, when he, Raska,and Hanson were reviewing the wages of the employees.Sherron stated that her work previously had not been up topar, but that she had improved and had earned the raise. 374DECISIONSOF NATIONALLABOR RELATIONS BOARDHe admitted that it was not "normal" to call employeesabout their wage increases, but contended that "the wayshe had been on me about this raise, I figured I am goingto let her know so she will get some sleep that "she hadgotten her raise finally."Raska testified that, on the Sunday prior to the openingof the plant, April 13, he had met with the employees andinformed them that eventually all employees would be paidon an incentive system but, until that time arrived, most ofthe employees were starting at a lower rate of pay than thetop job rate, "and as their proficiency increased they wouldeventually reach this upper bracket." This testimony wasuncontradicted and I -credit it. Each Saturday the threesupervisors got together, reviewed the work force, andmade a judgment whether an employee was progressing ornot. This was the second 25-cent-an-hour raise that Callo-way had received, the first coming early in June.It is well established that the validity of a wage increaseduring the pending of a.representation petition turns uponwhether it is granted "for thepurposeof inducing employ-ees to vote against the union." 13 Under "settled-Board pol-icy, a grant or promise of benefits during the critical pre-election period will be considered, unlawful unless theemployer comes forward with an explanation, other thanthe pending election, for the timing" of such action.14Had the three supervisors that Saturday morning dustagreed that Calloway had earned an increase, marked herpay records accordingly, and let it be handled in the stan-dard procedure of their payroll department, I would beinclined to accept Respondent's explanation of the increaseand find no'violation. However, Respondent placed a fardifferent emphasis on this increase. When Sherron calledCalloway at her home on a Saturday to advise her of theincrease, he admittedly was not handling the increase inthe "normal" wage way. His excuse that he called her sothat she would get some sleep does not ring true. Under theregular course of events, she would have returned to workon the following Monday, and could then have routinelylearned of, the increase.Respondent's motive in giving the increase to Callowayisclearly indicated by Sherron's intermixing talk abouthow good the Company had been to her, his threat on whatwould happen to the plant if the Union got in, and thenshowing the Company's largess in giving her a raise. Themessage to her was clear just 3 weeks before the election,that the Company gives benefits and the Company canwithhold benefits. I find that the granting of the increasewas to influence her vote against the Union in the election,and was a violation of Section 8(a)(1) of the Act.RuppIndustries,,Inc.,217 NLRB 385 (1975).IV. THE CHALLENGES AND THE OBJECTIONS TO THE ELECTIONThree challenged ballots were referred to me, and I nowturn to them.13Tonkawa Refining Co.,175 NLRB 619, (1969), citingN L.R B v Ex-change Parts Company,375 U S 405 (1964)14The Singer Company,199 NLRB 1195 (1972)A The Challenged Ballot of James KrausThe Union challenged the ballot of James Kraus." TheBoard notice of election provided that the time for the elec-tion would be from 2 to 2:30' p.m. in the lunchroom of theCompany. The Board agent who conducted the electiondid not testify.-Jennum, the district representative of the Union, testi-fied that he was present at the preelection conference at theplant, and that he synchronized his watch with that of theBoard agent conducting the election. Neither the union ob-server nor the company observer who were present withthe Board agent remembered seeing Jennum and the agentsynchronize their watches. Jennum gave no testimony as tothe time the election commenced, but he did -leave thepremises prior to its commencement, returning'at 2:33 p.m.When he arrived at the plant, he learned from the companycounsel that they were waiting for one more individual tovote.He testified 'that Kraus Voted about 5 or 6 minutesafter the time the polls were supposed to be closed, basedon the time shown on the clock in the plant, and his watch.He 'did not know if the ballot box was sealed when Krauswent in to vote. Jim Barry, the union observer, testifiedthat the ballot box was' not sealed when Kraus came in tovote.'The Company's observer, James Cullinane, testified thatitwas about 8 minutes after 2 p.m. when people startedcoming in to vote. This was uncontradicted. Cullinane fur-ther testified that Kraus appeared to cast his ballot at "justmaybe a minute after 2:30 p.m.," and at that time the bal-lot box had not been sealed, nor had the Board agent madeany statement that the polling period was closed.The record is silent as to what time the polls were for-mally opened by the Board agent. It is uncontradicted thatthe first voters came into the voting area at 2:08 p.m., and34 ballots were cast by approximately 2:30 p.m. Whetherone adopts Cullinane's version that Kraus arrived I minuteafter 2:30 p.m.,' or Jennum's version that he arrived, 5 or 6minutes after the prescribed time, there is no doubt that hedid appear to cast his ballot after the time period set forthin the election notice.Kraus did not testify, nor was any reason offered to ex-plain why he did not cast his ballot during the scheduledperiod.The Board's standards for determining eligibility of latevoters to vote, as set forth inGroendyke Transport, Inc., andAnnMyers Bell, d/b'/a/ Bell Transport Company, 204NLRB 96 (1973), consist of (1) the reason the employeewas late; (2) how late the employee'was; (3) how long thevoting period was; and (4) whether the ballot box wasopened or the tally commenced at the arrival of the em-ployee.Applying these tests to the instant case, no reason wasoffered for the failure of Kraus to vote within the votingperiod. He was a minimum of 1 minute to a maximum of 6minutes late, with the truth probably being in the-middle ofthat timespan. The voting period was 30 minutes, whichapparently was adequate, as there is no evidence that anyemployees were in line to vote when the time period wascompleted. The ballot box had not been touched by theBoard agent, and remained open for additional ballots. NORTHERN STATES BEEF, INC.Nor had the agent announced that the polling period wasclosed. Obviously, the tally of ballots had not commenced.-Relying on the Board's recent decision inHoward John-son-Company, 221NLRB 542 (1975), I am going to recom-mend that the challenge to Kraus' ballot be overruled.While whatever reason caused Kraus to be late is un-known, this circumstance is outweighed by other factors.When he arrived, only several minutes past the scheduledtime, the ballot box was still ready to receive -ballots, andno announcement had been made by the Board agent thatthe polling period had ended. Since the polls had not beenclosed, Kraus was entitled to cast his ballot.-I recommendthat Kraus' ballot be opened and counted.B. The Challenged Ballot of Leroy NelsonC. The Challenged Ballot ofRamon de Anda375The Company challenged the ballot of de Anda. DeAnda was in the employ of Respondent as a boner on theeligibility cutoff date, June 28, as was stipulated to by theparties. Following the shutdown of the plant from July 14through 20, de Anda returned to work on July 22, andworked the balance of that week. De Anda was employedas a boner by Respondent on August 8. All informationabout de Anda's work history was supplied by Raska whilereviewing the timecards of de Anda.Since de Anda was an employee of Respondent duringthe payroll period ending June 28, and was an employee onAugust 8, the date of the election, he was an eligible voter;and I shall recommend that his ballot shall be opened andcounted. isD. The Objections to the ElectionThe Company challenged the ballot of Nelson. Nelsonwent to work for Respondent as a boner during the week ofJune 26 and was an employee on the-election eligibilitydate of June 28. He was not a regularly scheduled employ-ee, but did work part time during the pay periods endingJuly 5 and 12. The plant was closed down between July 14and 20 and, upon its reopening, Raska testified that Nelsoncame back as a full-time employee on July 21, and workedas a-full-time employee until Friday, August 1. On the lastday he worked, Nelson testified that Plant SuperintendentHanson told him at the end of the day, "that he had noneed for my services next week." In his prehearing affida-vit,when asked if he was told by Hanson that he was fired,he replied, "He said I was no longer needed in the servicesof the Company. So you can call that fired."Hanson testified that on Friday afternoon he terminatedNelson as follows: "I saw him in the hallway and I toldhim I was terminating him as of today. I said, you are alldone, you are terminated, do you want to turn your equip-ment in so you will not be charged with it?" On the follow-ing Saturday morning, Nelson came to the empty plantand Hanson testified as follows: "I went up and talked tohim, and he said `I don't quite understand this, I am termi-nated?' I said yes, you are terminated, you are fired, I said.I said termination, it sounds a little better you know."The test for eligibility of a nondiscriminatorily laid-offemployee to vote in an election is determined by whetheror not the employee possesses a reasonable expectancy ofreemployment within a reasonable time in the future.N.L.R.B. v. Jesse Jones Sausage Company,309 F.2d 664(C.A. 4, 1962). However, I find that Nelson was not a laid-off employee, but was a terminated employee. Not only didHanson testify to this effect, but Nelson admitted in hisprehearing affidavit that he understood Hanson's words tomean he was fired. Nelson's employment relationship withRespondent was terminated when Hanson communicatedthis fact to him on August 1.Westchester Plastics of Ohio,Inc.,401 F.2d 903 (C.A. 6, 1968). Assuming,arguendo,thatNelson was a laid-off employee, there is not a scintilla ofevidence that Nelson had a reasonable expectancy of em-ployment in the near future. I recommend that the chal-lenge to Nelson's ballot be sustained.All eight objections to the election held on August 8 inCase 17-RC-7731 have been referred to me for hearing.The first objection maintains that, prior to the election,officers, agents, and representatives of the employer threat-ened to close the plant if this petition was successful. Myfindings that Respondent committed 8(a)(1) violations bySherron's threat in mid-July that this plant would closedown if the Union got in encompasses this objection. Irecommend that Objection 1 be sustained.Objections 2 and 7 concern the campaigning directly bySherron, and indirectly by Raska, on behalf of the MorganUnion, and the handing out of the Morgan Union authori-zation cards by Sherron. Since these activities took placeon April 15, 16, 17, and 18, as admitted to by Respondent,they occurred prior to the filing of the petition by theUnion on April 21. Hence, these events cannot be consid-ered in determining if there has been a substantial interfer-ence to the conduct of the election warranting that theelection be set aside, and I recommend that they be dis-missed.Objection 3 asserts that Resondent's representatives metindividually with employees offering promises of benefits,including wage increases and fringe benefits, if the employ-ees voted against the petitioning Union. I find this objec-tion without merit, as no evidence was presented to sustainthis contention. This objection was not embraced in thecomplaint. I recommend that this objection be overruled.Objection 4 asserts that the discharge of Nelson, Rogers,Hastings,and Haynes was because of their activities onbehalf of the Petitioner in the organizational campaign.16My findings that Respondent committed 8(a)(3) and (1)violations by discharging Rogers, Hastings, and Haynesencompasses this objection, and I recommend that thisfourth objection be sustained.Objection 5 sets forth that Respondent passed out litera-15Respondent raised no objection to the counting of de Anda's ballot inits brief.16 Petitioner/ChargingParty alleged in its original complaint that Nelsonwas one of the discriminatorily discharged employees.In its amended com-plaintNelson's name was removed as a discriminatee,leaving Rogers.Hastings,and Haynes as the named discrim natees in the complaint 376DECISIONSOF NATIONALLABOR RELATIONS BOARDture which was intended to intimidate and frighten the em-ployees. Petitioner/Charging Party produced a one-pageprinted handbill (Pet, Exh. 3) that contained various quot-ed excerpts about bargaining, strikes, union fines, andunion rules. The collective message of the handbill was thatunions could cause employees a lot of trouble. Godek, aunit employee and a witness for Respondent, testified thathe had received a copy, but did not remember when orwhere he received it.I do not find that this lone handbill distributed by Re-spondent exceeds the permissible limits of electioneeringpropaganda, or that the employees were incapable of eval-uating the literature as electioneering propaganda.Morris-town Foam and Fibre Corp.,211 NLRB 52 (1974).Objection 5 also contends that Respondent showed afilm that was intended to intimidate and frighten the em-ployees. On the morning of August 7, shortly after 8:30a.m., Respondent's employees were told by SuperintendentHanson and Sherron to attend a meeting in the lunchroom.At the meeting, counsel for Respondent showed approxi-mately 15 to'25 slides and discussed the slides as they wereshown. Hanson and Sherron were also present.Barry, the only witness called to testify in support of theUnion's objection to the slide presentation, testified, thatthe slides and commentary he could remember dealt withvarious plants that had been closed because of the Amalga-mated Meat Cutters Union, and that the employees weretold that the same'thing "could" happen here. Godek, adriver-loader, testified that two or three of the slides dealtwith the closing of plants and strikes at plants. Cullinane, aboner, testified that five or six of the slides dealt with clos-ing of plants and strikes at plants. He was`vague about thecontents of the other slides, but did remember that one wason the constitution. Hanson, the last witness called by Re-spondent on the slides, testified that there were some slideson union bylaws, union constitutions, and one showed a"blank ballot."I credit the testimony of the witnesses of Respondent,and find that slides other than plant closings were shownand commented on at the August 7 meeting. I do notdoubt that the total impact of the presentation was antiun-ion, and that this message was received by the employees.However, the employees were able to sort out this propa-ganda, and believe or disbelieve those portions they caredto. I cannot find that the slides and their commentary inti-midated or frightened the employees, so as to create anatmosphere of fear which might reasonably be expected tomake a free choice of representatives impossible. I recom-mend that it be dismissed.ITT Telecommunications, Divi-sion of International Telephone & Telegraph Corporation, 172NLRB 1785 (1968);Dyersburg Cotton Products, Inc,168NLRB 1116 (1968).Objection 6 contends that Respondent on the night be-fore the election had a cocktail party and free dinner for itsemployees, and at the dinner offered promises of benefitsto the employees for voting against the Union. The recorddoes set forth that, on the evening of August 7, Respondenthad a party for its employees at Johnny's Cafe. Sherron'stestimony that if the employees wanted to come they could,but that they did not have to attend, was uncontradicted.The record is extremely sparse as to what was said or doneat this party, and there is no testimony that would allow meto find that,promises of benefits were made to the employ-ees.As to the holding of the cocktail party and dinner, theBoard has long held that such conduct, per se, is a legiti-mate campaign medium during an election ; campaign.Ohmite Manufacturing Company,111 NLRB 888 (1955). Irecommend that it be dismissed.Objection 8 contends that, immediately preceding thiselection,Respondent threatened reprisals against employ-ees for voting for the Petitioner in the election and prom-ised benefits to employees for voting against the Petitioner.Ronald Jones testified that Hanson and Sherron,"told methat they would change me in my job," if he would voteagainst the Union. Jones, who was hired on May 19, didnot approximate the date of such conversation, and wasgenerally, vague and indefinite. As previously set forth, I donot find Jones to be a credible witness, and I do not credithis testimony. The second half of Objection 8 avers that,immediately prior to the election, the employer increasedwages of employees and offered additional fringe benefitsfor the purpose of influencing employees to vote againstthe granting of a 25-cent-per-hour increase to Calloway,that was announced over the telephone to-her by Sherroninmid-July. Sherron's activity in so doing caused Respon-dent to violate Section 8(a)(1). I recommend that the Ob-jection 8 be sustained.I find that Respondent's conduct in threatening to closethe plant as found in Objection 1, in granting a wage in-crease as found in Objection 8, and particularly the gravityof its offense in discharging Rogers, Hastings, and Haynes,because of their activities in the union organizational cam-paign, as set forth in Objection 4, is conduct which inter-fereswith employee free choice, and is ground for settingaside the election.Accordingly, I recommend that the Regional Director bedirected to open and count the ballots of Rogers, Hastings,Haynes, Kraus, and de Anda, and to prepare a revised tallyof ballots. In the event that the results according to therevised tally indicate that a majority has not voted for thePetitioner, I further recommend that the Regional Directorbe directed to set aside the election and hold a new elec-tion.Upon the foregoing findings of fact, and upon the entirerecord in this proceeding, I make the following:CONCLUSIONS OF LAW1.Northern States Beef, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.DistrictUnion No. 271 of Amalgamated Meat Cut-ters and Butcher Workmen of North America, AFL-CIO,and Arthur L. Morgan Union are each labor organizationswithin the meaning of Section 2(5) of the Act.3.By aiding, assisting, and supporting the Arthur L.Morgan Union, Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section8(a)(2) of the Act.4.By discharging Mike Rogers on May 1, Forrest Hast-ings on May 12, and Ervin Haynes on May 2, because of NORTHERN STATES BEEF, INCtheir support of the Union, Respondent has violated Sec-tion 8(a)(3) and (1) of the Act.5.By threatening to close the plant if the Union won theelection, the Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) of the'Act.6.By interrogating employee Calloway regarding heractivities and the activities of other employees concerningthe Union, Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) of the Act.7.By promising a wage increase to employee Callowayif she voted against the Union, Respondent has engaged inan unfair labor practice within the meaning of Section8(a)(1) of the Act.8.By engaging in certain of the aforesaid unfair laborpractices,Respondent has interfered with the representa-tion election held on August 8, 1975.9.The allegation of the complaint that Respondent vio-lated Section 8(a)(1) of the Act by threatening employeeswith unspecified reprisals if they failed to support the Mor-gan Union, by threatening employees with loss of wages,and by threatening employees by pointing out the futilityof their supporting the Union, has not been sustained.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order theRespondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policies ofthe Act.The Respondent having discriminatorily dischargedthree employees, I find it necessary to order the Respon-dent to offer them full reinstatement, with backpay com-puted on a quarterly basis plus interest at 6 percent perannum asprescribed in F.W.Woolworth Company, 90NLRB 289 (1950), andIsisPlumbing & Heating Co.,138NLRB 716 (1962), from date of discharge to date of aproper offer of reinstatement. 17Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the following rec-ommended:ORDER 18The Respondent,NorthernStates Beef,Inc.,Omaha,Nebraska,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee for supportingDistrict Union No. 271 of Amal-gamated MeatCutters andButcherWorkmen of NorthAmerica, AFL-CIO, or anyother union.(b)Threatening employeeswithplant closure in theeventthat aunion is selected as bargaining representative.(c)Coercivelyinterrogatingany employeeabout unionsupport or union activities.(d) Promising or granting wage increases as an induce-ment to employees to reject DistrictUnion No. 271 of377Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, or any other labor organiza-tion, in a representation election or in a union campaign.(e)Giving unlawful assistance or support to the ArthurL.Morgan Union, or any other labor organization, by rec-ognizing it as an exclusive bargaining agent at a time whenitdoes not represent a validly designated majority ofRespondent's employees in an appropriate unit.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedin Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(1)OfferMike Rogers, Forrest Hastings, and ErvinHaynes immediate and full reinstatement to their formerjobs or, if their jobs no longer exist, to substantially equiva-lent positions, without prejudice to their seniority or otherrights and privileges, and make them whole for their lostearnings in the manner set forth in the section of this Deci-sion entitled "Remedy "(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(c)Post at its plant in Omaha, Nebraska, copies of theattached notice marked "Appendix." 19 Copies of this no-tice, on forms provided by the Regional Director for Re-gion 17, after being duly signed by Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by the Re-spondent to insure that the notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director for Region 17, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT is ALSO ORDERED that the complaint be dismissed inso-far as it alleges violations of the Act not specifically found.17Rogers, Hastings and Haynes were reinstated by Respondent to theirformer jobs on November 24 for the reason stated by President Raska,"Because if the back pay was allowed to accumulate over a great period oftime before this case was resolved it would be a very substantial burden onthe Company." At the hearing, Charging Party sought to litigate the ques-tion of whether Rogers, Hastings, and Haynes had been properly reinstatedto their former positions, but the objections thereto by General Counsel andRespondent were sustained. This matter can now be properly handled at thecompliance stage18 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and the recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes19 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board" 378DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after ahearing, that we violated Federal law during the campaignwhich preceded the representation election held in August1975, we hereby notify you that:WE WILL OFFER full reinstatement to Mike Rogers,Forrest Hastings,and Ervin Haynes,with backpayplus 6-percent interest.WE WILL NOT discharge any of you for supportingDistrict Union No. 271 of Amalgamated Meat Cuttersand Butcher Workmen of North America,AFL-CIO,or any other union.WE WILL NOT threaten to close down the plant in theevent that our employees select a union as their lawfulbargaining representative.WE WILL NOT coercively question you about unionsupport or union activities.WE WILL NOT in any other manner interfere with,restrain, or coerce you in the exercise of the rightsguaranteed employees in the National Labor Rela-tions Act, which are as follows:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a representativeof their own choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any and all these things.WE WILL NOT assist, aid, or support the Arthur L.Morgan Union, or any other labor organization.All our employees are free, if they choose, to join Dis-trictUnion No. 271 of Amalgamated Meat Cutters andButcherWorkmen of North America, AFL-CIO, or anyother labor organizationNORTHERN STATES BEEF, INC.